Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that
Claims 1, 4, 8 and 10 are amended
Claims 9 and 15-19 are cancelled
Claims 20-25 are new

Allowable Subject Matter
Claims 1-8, 10-14 and 20-25 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, an electronic component comprising: 
an element body and a plurality of outer electrodes provided on the element body; 
wherein 
the element body includes a top surface, a bottom surface opposing the top surface, and a plurality of side surfaces connecting the top surface and the bottom surface; 
at least one of the plurality of outer electrodes includes a lower layer electrode  
provided on at least one of the top surface and the bottom surface, and an upper layer 
electrode that overlies the lower layer electrode and extends from an upper side of the lower layer electrode onto the side surface; 
and 
when viewed from a direction orthogonal or substantially orthogonal to the top surface and the bottom surface, an edge of the lower layer electrode is disposed at a position farther from a side surface of the plurality of side surfaces at which the upper layer electrode is provided than a position of an edge of the upper layer electrode, and a radius of curvature of the edge of the lower layer electrode is larger than a radius of curvature of the edge of the upper layer electrode; and
a thermal reduction rate of the lower layer electrode is smaller than a thermal shrinkage rate of the upper layer electrode.
Claim 4 recites, an electronic component comprising: 
an element body and a plurality of outer electrodes provided on the element body; 
wherein 
the element body includes a top surface, a bottom surface opposing the top surface, and a plurality of side surfaces connecting the top surface and the bottom surface; 
at least one of the plurality of outer electrodes includes a lower layer electrode  
provided on at least one of the top surface and the bottom surface, and an upper layer 
electrode that overlies the lower layer electrode and extends from an upper side of the lower layer electrode onto the side surface; 
and 
when viewed from a direction orthogonal or substantially orthogonal to the top surface and the bottom surface, an edge of the lower layer electrode is disposed at a position farther from a side surface of the plurality of side surfaces at which the upper layer electrode is provided than a position of an edge of the upper layer electrode, and a radius of curvature of the edge of the lower layer electrode is larger than a radius of curvature of the edge of the upper layer electrode; and
in a cross section at a center or approximate center in a width direction of the lower layer electrode, a thickness of the lower layer electrode is increased toward the side surface

Claim 8 recites, an electronic component comprising: 
an element body and a plurality of outer electrodes provided on the element body; 
wherein 
the element body includes a top surface, a bottom surface opposing the top surface, and a plurality of side surfaces connecting the top surface and the bottom surface; 
at least one of the plurality of outer electrodes includes a lower layer electrode  
provided on at least one of the top surface and the bottom surface, and an upper layer 
electrode that overlies the lower layer electrode and extends from an upper side of the lower layer electrode onto the side surface; 
and 
when viewed from a direction orthogonal or substantially orthogonal to the top surface and the bottom surface, an edge of the lower layer electrode is disposed at a position farther from a side surface of the plurality of side surfaces at which the upper layer electrode is provided than a position of an edge of the upper layer electrode, and a radius of curvature of the edge of the lower layer electrode is larger than a radius of curvature of the edge of the upper layer electrode; and
a shape of the edge of the lower layer electrode on a side of the side surface at which the upper layer electrode is provided is a convex curved line.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837